Citation Nr: 0509218	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  92-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a compensable rating for thrombophlebitis 
of the right lower extremity, prior to January 12, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
thrombophlebitis of the right lower extremity, from January 
12, 1998.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for metastatic cancer of the left hand, 
claimed as residuals on the left hand itself.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied an increased rating 
for thrombophlebitis of the right lower extremity.  

In June 1991, the veteran offered testimony at an RO hearing 
in support of his claim for an increased rating for 
thrombophlebitis of the right lower extremity.  He thereafter 
offered testimony at another hearing held at the RO, on the 
same issue and in regards to a petition to have a claim for 
service connection for a back disorder reopened, in November 
1991.  Transcripts of both hearings have been made part of 
the record.

In January 1992, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim for service connection for a back disorder.  It was 
also determined that although the veteran had been treated 
for knee symptoms, they were not attributable to the 
treatment he received for thrombophlebitis of that knee 
during service.

In December 1992, the Board remanded to the RO the issues of 
entitlement to an increased rating for thrombophlebitis of 
the right lower extremity, service connection for a right 
knee disorder, and the matter of whether new and material 
evidence had been submitted sufficient to reopen the claim 
for service connection for a back disorder.

In a January 1998 rating decision, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
metastatic squamous cell carcinoma was denied.  The veteran 
perfected an appeal of that rating decision.  

In October 1998, the Board determined that new and material 
evidence had been received sufficient to reopen the claim of 
service connection for a back disability.  The Board then 
remanded to the RO the issues of service connection for a 
back disability, service connection for a right knee 
disability, and entitlement to an increased rating for 
thrombophlebitis of the right lower extremity, for additional 
development.

In July 2000, the veteran testified at an RO hearing on the 
issues of service connection for a back disorder, service 
connection for a right knee disorder, entitlement to an 
increased rating for thrombophlebitis of the right lower 
extremity, and entitlement to compensation under Section 1151 
for metastatic squamous cell carcinoma.  The transcript of 
that hearing is part of the record.

In December 2002, the veteran testified before the 
undersigned via videoconference from the RO.  A transcript of 
that hearing has been associated with his record.  In 
September 2003, the Board remanded this case to the RO for 
additional development. 

In a November 2004 rating decision, service connection was 
granted for chronic lumbar strain, with degenerative changes.  
Thus, the issue of entitlement to service connection for a 
back disability was resolved and is no longer on appellate 
status.  Additionally, the RO granted in that rating decision 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for squamous cell carcinoma associated with lymphedema 
of the left arm; squamous cell carcinoma associated with 
radiation dermatitis of the left axilla; and squamous cell 
carcinoma associated with osteomyelitis of the left elbow.  
The only issue remaining under the provisions of 38 U.S.C.A. 
§ 1151 is entitlement to compensation for metastatic cancer 
of the left hand, as to residuals affecting the hand itself.

In the November 2004 rating decision the RO also granted a 10 
percent rating for thrombophlebitis of the right knee, 
effective from January 12, 1998.  The Board notes that the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of the appropriate ratings warranted for the service-
connected thrombophlebitis of the right knee remains in 
appellate status.  The Board has re-characterized this issue 
as two separate issues (as shown on the front page), as the 
current 10 percent rating was not assigned for the portion of 
the appeal prior to January 12, 1998.  

In March 2005, the undersigned Acting Veterans Law Judge 
granted a motion filed by the veteran's representative to 
have this case advanced on the Board's docket due to advanced 
age of the claimant.  


FINDINGS OF FACT

1.  The post-service diagnosis of arthralgia of the right 
knee is not derived from an inservice disease or injury, and 
a claimed right knee disability is not shown to be 
attributable to service.

2.  Prior to January 12, 1998, the veteran's thrombophlebitis 
of the right lower extremity was manifest by persistent 
moderate pain and swelling around the knee area; however, the 
swelling did not increase on standing or walking 1 or 2 
hours, nor was it productive of moderate discoloration, 
pigmentation, and cyanosis.

3.  From January 12, 1998, the veteran's thrombophlebitis of 
the right lower extremity has not been productive of any 
residuals.

4.  VA surgical and medical treatment for metastatic cancer 
of the left hand is not shown to have resulted in additional 
disability of the left hand itself.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for a disability rating of 10 percent for 
thrombophlebitis of the right lower extremity, prior to 
January 12, 1998, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7121 (as 
effective prior to January 12, 1998).

3.  The criteria for a disability rating in excess of 10 
percent for thrombophlebitis of the right lower extremity, 
from January 12, 1998, are not met.  38 U.S.C.A. § 1155, 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 
7121 (2004).

4.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for metastatic cancer of 
the left hand, claimed as residuals on the left hand itself, 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b), which became effective on August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  

In the present case, VA has satisfied its duty to notify by 
means of VCAA letters that the RO sent to the claimant in 
June 2003 and February 2004.  By means of the information 
contained in those letters, VA informed the claimant of its 
re-defined duties to notify and assist him in obtaining 
records and examinations or opinions.  The claimant was 
specifically advised in those letters of the type of evidence 
and information that would be necessary to have substantially 
complete claims, and he was afforded sufficient time to 
submit such evidence and information.  Specifically, in the 
June 2003 VCAA letter, the veteran was informed of the RO's 
steps to secure pertinent VA medical records and of his 
responsibility to show up for scheduled VA medical 
examinations.  In the February 2004 VCAA letter, the veteran 
was informed of the evidence that VA had already secured in 
connection with his appeal, was notified of the evidence that 
VA was responsible to get for him (including records from any 
federal agencies), was notified of the evidence that VA would 
obtain on his behalf, was asked to give VA enough information 
to enable VA to secure additional evidence on his behalf, was 
notified of the evidence and information necessary to have 
substantially complete applications for service connection, 
increased ratings, and compensation under Section 1151, and 
was notified that VA would schedule him for a VA medical 
examination, or request a medical opinion, if such additional 
development was deemed necessary to render a decision in his 
case.  The Board notes that while the February 2004 VCAA 
letter provided the veteran with the current version of 
Section 1151, which is not the one that is applicable to this 
case (as this claim was filed prior to the amendments to that 
section made effective on October 1, 1997, which essentially 
added the element of negligence on part of VA), VA had 
already provided the veteran with the correct version of that 
section of the law and applicable regulation by means of the 
statement of the case (SOC) issued in June 1998, a 
supplemental SOC issued in January 2001, and an SSOC issued 
in November 2004.  In this most recent SSOC, VA set forth 
both sets of regulations, explained that the older version 
was the one in effect at the time when the veteran filed his 
claim for benefits under Section 1151, and correctly applied 
the older version to the facts of this case, confirming the 
prior denials.  The Board is therefore satisfied that the 
notice that VA has provided to the veteran in connection with 
his claims, to include his claim for benefits under Section 
1151, has been adequate.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veterans Claims (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  

In the present case, adequate VCAA notice was not provided to 
the veteran prior to the original AOJ adjudications of the 
claims on appeal.  Because the adjudications were all issued 
before the enactment of the VCAA, it would have been clearly 
impossible for the RO to have advised the veteran of the 
notice and duty to assist provisions of the VCAA prior to the 
initial denials.  However, as thoroughly explained above, the 
RO did give notice of the VCAA to the veteran by means of the 
VCAA letters that were issued in June 2003 and February 2004, 
and these notices have been found to be adequate.  While the 
initial denials of the veteran's claims did occur before he 
was apprised of his VCAA rights, there is clearly no evidence 
in the record showing that the development and adjudication 
of his claims has been impaired.  On the contrary, 
considering the multiple times that his claims have been 
reviewed by the RO, and the multiple instances of 
communication between the veteran and VA regarding his 
claims, the Board is of the opinion that the veteran has had 
ample notice of the types of evidence that would support his 
claims, and has had ample opportunity to present evidence and 
argument in support of his appeal.  Clearly, the purpose of 
the VCAA notice requirements has not been nullified.  
Therefore, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Numerous efforts have been made to obtain the 
complete medical records of Dr. E.M.C.  These efforts date 
back to 1993, but have been futile.  In the June 2003 letter, 
the RO requested that the veteran furnish a current address 
and/or the records for this physician.  No further 
information was forthcoming, other than evidence already of 
record.  VA has also obtained all available VA and non-VA 
records, including the records associated with a decision by 
the Social Security Administration (SSA) finding the veteran 
disabled for SSA purposes.  VA has attempted to secure 
records allegedly reflecting private medical treatment from 
medical facilities identified by the veteran but those 
efforts have yielded negative results.  (See, in this regard, 
negative answers to letters sent by the RO, on March 31, 
1993, to Madisonville Hospital, in Madisonville, Texas, and 
to Clarksville City Hospital in Clarksville, Arkansas.)  VA 
has examined the veteran multiple times, more recently in 
July 2003.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete his applications.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard, supra.

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

For the reasons above, the Board finds that all evidence 
necessary for an equitable disposition of the matters on 
appeal has been obtained and developed by VA.  The appeal is 
ready to be reviewed on the merits.

Background

The service medical records reflect that in July 1954, the 
veteran was admitted with a diagnosis of cellulitis of the 
right knee.  There was a history of tenderness and swelling 
of the right knee for approximately two months prior to 
admission.  The veteran was placed on bed rest and was given 
antibiotics.  The diagnosis was thrombophlebitis of the right 
lower extremity.  The cause was unknown.  The veteran was not 
otherwise treated for or diagnosed as having any right knee 
disease or injury.  In November 1954, the veteran underwent a 
separation examination.  It was noted on the examination 
report that the veteran had had a swollen and painful right 
knee and had been hospitalized for 10 days.  The veteran was 
not otherwise diagnosed as having any right knee disease or 
injury and the objective examination was negative for any 
other abnormality.  

Following service, in August 1955, the veteran was 
hospitalized by VA for treatment of an abscess of the 
subcutaneous areolar tissue of the right thigh, medial 
aspect.  On admission, he complained of pain, swelling, and 
tenderness of the right knee, which he had had for 15 months.  
The veteran was not diagnosed as having a knee disability, 
other than previously diagnosed thrombophlebitis of the right 
lower extremity.  

In an October 1955 rating decision, service connection was 
granted for residuals of thrombophlebitis of the right knee 
area.  A non-compensable rating was assigned, effective 
December 1954.  

In January 1991, correspondence was received from the 
veteran, requesting an increased rating for thrombophlebitis 
of the right knee area.

VA treatment records dated in 1991 were obtained.  In January 
1991, the veteran reported right leg pain and weakness.  The 
diagnosis was right lower extremity pain.  

At his June 1991 personal hearing at the RO before a hearing 
officer, the veteran stated that his right knee had worsened 
and that he had right knee instability, which affected his 
work as a carpenter.  He also reported that he had right knee 
pain and claimed that while he did not get the swelling all 
that much, he occasionally had numbness and weakness of the 
right leg.  

In July 1991, the veteran was afforded a VA examination.  At 
that time, the veteran reported right knee pain.  Examination 
of the right lower extremity revealed no varicose veins.  
There was no tenderness of the calf nor was there swelling of 
the right lower extremity.  The dorsalis pedis and posterior 
tibial pulsations of the right foot were present and 
essentially normal.  The examiner stated that there was no 
evidence of phlebitis or thrombophlebitis.  However, the 
examiner noted that the veteran had pain of the right knee 
area.  

In August 1991, the veteran was seen for pigmented lesions, 
prurigo nodularis.  In addition, the veteran had actinic 
keratosis (AK) on the dorsum of the left hand, among other 
places.  The veteran continued treatment thereafter.

In a September 1991 letter, Dr. E.M.C. stated that he had 
been the veteran's family physician since the early 1950's.  
Dr. E.M.C. stated that the veteran received an injury in 1953 
when he tore ligaments in his right knee which resulted in an 
infection for which he was hospitalized and for which he had 
pain and swelling.  Thereafter, the veteran had had pain and 
swelling over the years.

In November 1991, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he 
injured his right knee in 1954 when it "popped out," but he 
denied any traumatic episode.  The veteran related that he 
had constant pain and that the knee gave way on the average 
of 1 to 2 times per month.  Examination of the right knee 
revealed full range of motion.  Crepitance was felt with 
movement.  There was tenderness along the joint lines.  
Otherwise, the examination was negative.  The diagnosis was 
residuals of right knee injury.  

Thereafter, lay evidence was received which stated that the 
veteran had right knee swelling in the 1950's.  His wife 
reported that some bone of the right knee came out.  

At his November 1991 personal hearing at the RO, the veteran 
testified that he had pain and instability of the right knee.  
He also related that the pain radiated to his ankle.  The 
veteran reported that during service, he injured his knee in 
falls when he would slide off the hoods of airplanes as a 
mechanic and in a car accident.  The veteran indicated that 
he had been seen by Dr. E.M.C., but that he had closed his 
practice.

Thereafter, the veteran's records from the Social Security 
Administration were received.  These records included 
duplicate VA outpatient records, VA examination reports, and 
the above-cited 1991 letter from Dr. E.M.C.  There was no 
additional relevant evidence in those records pertaining to 
the veteran's right knee other than his continued complaints 
of pain and swelling.  

VA records show that in June 1994, a knot was noted on the 
veteran's left elbow.  In August 1994, the veteran was seen 
at the John L. McClellan Memorial Veterans Hospital for 
biopsies of the left arm, left hand, and chest wall.  The 
biopsies revealed that the veteran had squamous cell 
carcinoma in the left hand and left arm areas.  The chest 
wall biopsy revealed a lipoma.  In September 1994, the 
veteran had the carcinoma of the left hand and left elbow 
excised and began radiation therapy.  In subsequent records, 
residuals of the veteran's cancer were treated.  The veteran 
developed lymphedema of the left arm; radiation dermatitis of 
the left axilla; and osteomyelitis of the left elbow.  No 
specific residual of the left hand itself was treated or 
diagnosed.  In July 1996, it was noted that the veteran had 
previously had a skin lesion on the left hand, but it had 
healed well, without recurrence.  

In August 1997, the veteran's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
metastatic cancer of the left hand was received.  

Thereafter, lay evidence was received which indicated that 
the veteran had been in a car accident in the 1950's.  No 
medical evidence was included and no indication of any 
specific injuries was included.  

In May 1999, the veteran was afforded a VA medical 
examination.  At that time, the veteran reported that during 
service, he was in an automobile accident.  However, when he 
recounted his injuries, he did not indicate that they 
involved his right lower extremity.  The claims file was 
reviewed.  The veteran's right lower extremity history was 
reviewed.  Currently, the veteran reported that his right 
knee hurt on the outer aspect and the posterior aspect, that 
he had weakness, and that the knee might suddenly collapse.  
He stated that the use of an elastic bandage helped.  He 
reported having tingling of his feet at night, as well as 
cramps.  He related that he had occasional swelling, which 
was below the level of the knee and not within the knee 
joint.  Physical examination revealed full range of motion of 
the right knee.  There was no joint effusion or inflammation.  
The collateral and cruciate ligaments were stable.  Torsional 
testing did not produce impingement.  There was no 
retropatellar grating.  The pertinent impressions were 
arthralgia of the right knee, etiology not established, and 
residuals of thrombophlebitis not found.  The examiner stated 
that he was unable to establish a definite diagnostic entity 
involving the veteran's right knee other than the elements of 
pain that the veteran described having.  His instability 
would come from the decrease in size of the vastus medialis, 
which was a measurable finding.  This could result from 
longstanding mechanical difficulty within the knee joint.  
This in turn could be a result of lack of efficient use over 
a long period of time.  The examiner stated that it was not 
possible for him to logically connect this to an inflammatory 
process that dated back to 1954 with any degree of certainty.

At his July 2000 personal hearing at the RO, the veteran 
testified that he received treatment for his right knee 
during service in 1954, that he had received VA treatment for 
swelling of that leg the year after, and that the right knee 
was currently weak and painful.  He said that he still 
suffered from swelling of the right knee, but denied 
currently taking any medications for it.  In regards to his 
claim for benefits under Section 1151, he essentially claimed 
that VA failed to diagnose his left hand cancer soon enough.

On VA re-examination in August 2000, the veteran had trace 
edema bilaterally in the ankles and pretibial areas, which 
was no worse on the right than on the left.  There was a 
well-healed, almost circular scar located on the medial 
aspect of the lower 1/3 of the right thigh, just slightly 
above the posterior knee joint, and closely located to the 
medial femoral condyle.  This area was nontender.  The 
veteran had normal range of motion of the knee.  The examiner 
stated that, in contrast to the prior examination, the 
veteran had easily palpable dorsalis pedis and posterior 
tibial pulses.  The soft tissues were in good condition.  
There was no brawny edema or any suggestion of chronic stasis 
edema.  There were no varicosities.  There was no prominence 
of veins in the subcutaneous tissue in either leg.  The 
examiner opined that he did not find any residuals of the 
thrombophlebitis in the right leg and certainly not a 
postphlebitic syndrome.  The examiner opined that the veteran 
had a cellulitis of unknown etiology involving the medial 
aspect of the lower thigh in the vicinity of the right knee, 
which later proved to be an abscess, which was drained and 
then cleared up.  He opined that he felt that it was highly 
possible and likely that the veteran at no time had 
thrombophlebitis, but rather had an infection with 
cellulitis, which caused swelling and pain initially in 1954.  
He stated that this was only his opinion.  In sum, he 
concluded that he had not found clinical manifestations of 
postphlebitic syndrome and that he did not feel that any of 
the veteran's current claims were related to his service-
connected thrombophlebitis.

In February 2001, the veteran was afforded a VA examination 
for evaluation of the claimed residuals of squamous cell 
carcinoma.  The claims file was reviewed.  The examiner 
stated that the veteran discovered an abnormality in his left 
upper extremity and hand in late 1993 or early 1994.  In July 
1994 and thereafter, it was biopsied, squamous cell carcinoma 
was discovered and excised, and the veteran started receiving 
radiation therapy.  After completion of the radiation 
therapy, the veteran developed an infection with drainage in 
the vicinity of the elbow and was treated for several weeks 
with intravenous antibiotics.  The infection eventually 
cleared up.  Physical examination revealed that the veteran 
was wearing a compression-style elastic sleeve that extended 
from the base of the fingers to the near shoulder.  He had 
brawny type of thickening of the soft tissues of the forearm 
and upper arm and there was radiation dermatitis that was 
obvious in the skin of the axilla on both the medial aspect 
of the arm and the chest wall.  There was no evidence of any 
infection.  Motion of the shoulder and elbow were limited.  
Motion of the wrist and fingers was normal.  The peripheral 
pulses were intact.  The soft tissues were intact, but he had 
obvious post irradiation changes of swelling, edema, and 
dermatitis in the axillary area.  

The impression was post radiation and post biopsy changes of 
the left upper extremity for treatment of squamous cell 
carcinoma of the hand, with regional metastases.  The post 
radiation complications consisted of the irradiation 
dermatitis in the axilla area and the swelling of the upper 
arm and forearm.  The episode of infection in the vicinity of 
the elbow, which apparently was an osteomyelitis, would also 
be a secondary complication of the irradiation therapy.  The 
veteran had calcification of the abdominal aorta in the 
lumbar area, which the examiner said could be disregarded as 
related to the cancer or treatment thereof.  The examiner 
indicated that the changes as described were the known 
consequences of treatment and that he found no evidence of 
neglect.  The specific disabilities associated with the 
treatment were the chronic edema, chronic dermatitis changes 
in the axilla, and the decreased motion of the shoulder and 
elbow.  He further opined that the findings described above 
were the expected consequences of his treatment and did not 
in any way indicate negligent treatment [by VA].

At his December 2002 videoconference hearing, the veteran 
related that he wore an elastic band on his right knee, that 
his right knee gave out about three times per month, and that 
he had pain and occasional swelling, as well as fatigue.  He 
indicated that he pulled a ligament in his right knee during 
service.  With regard to his left hand, he again indicated 
that VA failed to biopsy his hand when he had a tumor on it.  
He reported having current arm and shoulder impairment and 
said that his left hand got sore.

In July 2003, the veteran was afforded another VA medical 
examination.  The claims file was reviewed.  Physical 
examination of the right leg revealed tiny superficial 
varicose veins over the medial aspect of the right calf.  
There was no swelling, nor calf tenderness.  There was no 
evidence of a positive Homans sign, phlebitis, or stasis 
dermatitis.  There was a two-by-one centimeter area with 
minimal loss of subcutaneous tissue over the superomedial 
aspect of the right knee.  This was an area where an abscess 
had been drained many years ago.  It was nontender and there 
was no infection.  It in no way impaired the mobility of the 
right knee.  There was no patellar tenderness, effusion, or 
crepitus on movement of the joint.  The knee had full range 
of motion.  There was no anterior or posterior subluxation of 
the joint nor ligament laxity.  The pertinent final diagnoses 
were listed as previous phlebitis of the right leg in the mid 
1950's, without current residuals, superficial varicose veins 
of the right leg, and status post drainage of abscess at the 
medial aspect of the right leg adjacent to the knee, without 
arthritis.  The examiner opined that he could not relate any 
problem of the right knee as being the result of previous 
episodes of phlebitis or the abscess of the right knee from 
the mid 1950's.  He further stated that he certainly did not 
relate current right knee problems to any injury of the right 
knee and that the veteran had not given a history of any 
injury to the right knee.

A July 2003 VA radiology report shows an impression of 
"[n]ormal radiographic exam of the right knee."


Analysis

Service Connection for a Right Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under Section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words:  "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty... ."  Thus, in order for a 
veteran to qualify for compensation under those statutes, the 
veteran must prove the existence of disability and that the 
claimed disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  In 
Clyburn v West, 12 Vet. App. 296, 301 (1999), the Court 
stated that continued complaints of pain after service do not 
suffice to establish a medical nexus, where the issue at hand 
is of etiology and requires medical opinion evidence.  Pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" type of claim must fail when there is no sufficient 
factual showing that the pain derives from an inservice 
disease or injury.  Id.

In the present case, the veteran, as a layperson, has not 
been shown to be capable of making medical conclusions.  
Thus, his statements regarding causation are not considered 
competent.  Likewise for the laypersons who have submitted 
statements on his behalf.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Board notes that while the veteran is 
competent to report symptoms and others are competent to 
report observations, they do not have medical expertise.  
Therefore, they cannot provide a competent opinion regarding 
diagnosis and causation.

Additionally, it is noted that neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In the case at hand, service connection has been granted for 
residuals of thrombophlebitis of the right knee area, and the 
veteran is seeking service connection for other right knee 
disability.  As noted, the service medical records are 
negative for any right knee disease or injury other than 
cellulitis and thrombophlebitis of the right lower extremity 
and the November 1954 separation examination was negative for 
any other abnormality, plus the report did not note any right 
knee disease or injury.  Thus, there was no inservice injury 
or disease of the right knee, other than the 
thrombophlebitis, shown during service.

Following service, the veteran was not diagnosed as having a 
knee disability, other than the previously diagnosed 
thrombophlebitis of the right lower extremity, when he 
received VA treatment for an abscess of the subcutaneous 
areolar tissue of the right thigh in August 1955, and the 
only findings recorded by VA in January and July 1991 were of 
right lower extremity pain.  The September 1991 statement by 
Dr. E.M.C. to the effect that the veteran had torn ligaments 
in his right knee during service in 1953 do not have a basis 
on the evidence of record, as the service medical records 
reveal no history of such an injury and in fact indicate that 
the etiology of the thrombophlebitis of the right knee area 
was "unknown."  The November 1991 diagnosis of residuals of 
right knee injury rendered by VA was evidently based on the 
history provided by the veteran of having injured his knee in 
the past, even though, as already pointed out in this 
decision, there is no documentation in the record of any 
inservice right knee injury.  Moreover, that examination was 
negative.  

The Board is also aware of the lay evidence of record 
claiming that the veteran had right knee swelling in the 
1950's and that he currently suffers from pain and 
instability of the right knee.  The testimony of the veteran 
is unsubstantiated and contradicted in the service medical 
records, as the veteran himself reported no such injury 
during service, there was no notation of any disease or 
injury during service, and his separation examination was 
negative for such.  Thus, the statements by the veteran in 
this regard are not credible.

VA diagnosed arthralgia of the right knee in May 1999, but 
the examiner stated that he was unable to establish a 
definite diagnostic entity involving the veteran's right knee 
other than the elements of pain that the veteran described 
having, and that it was not possible for him to logically 
connect the veteran's complaints to an inflammatory process 
that dated back to 1954 with any degree of certainty.  
Similarly, the VA physician who examined the veteran in 
August 2000 found no residuals of thrombophlebitis in the 
right leg, or a postphlebitic syndrome, opined that it was 
highly possible and likely that the veteran at no time had 
thrombophlebitis, but rather had an infection with 
cellulitis, which caused swelling and pain back in 1954, and 
concluded that the clinical manifestation of postphlebitic 
syndrome was not present and that the current symptoms were 
not related to thrombophlebitis.  Likewise, the VA physician 
who examined the veteran in July 2003 was unable to relate 
any current problem of the right knee to previous episodes of 
phlebitis of the abscess of the right knee from the mid 
1950's, and specifically opined that he certainly did not 
relate current right knee problems to any injury of the right 
knee and that the veteran had not given a history of any 
injury to the right knee.

In sum, other than the right lower extremity disability which 
is already service-connected, there was no disease or injury 
of the right knee incurred during service, and the veteran's 
current statements that he injured his right knee during 
service, as previously noted, are not credible as they are 
contradicted by the contemporaneous medical evidence and the 
lack of any report by the veteran at that time that he had 
suffered any injury.  Further, there is no continuity of 
symptomatology following service.  The veteran did not 
complain of nor received treatment for a right knee disorder 
other than his thrombophlebitis for over 30 years.  Thus, 
there is simply no record of any continuous symptoms from his 
separation from service onward. Despite the veteran's 
contentions that he had right knee problems since service, 
the record is devoid of supporting evidence.

Further, although there is a post-service diagnosis of 
arthralgia, competent evidence does not show that it was 
derived from inservice disease or injury of the right knee.  
In order to resolve whether there is current right knee 
disability which is related to service, the veteran has been 
examined by VA.  The competent evidence clearly shows that 
there is no current right knee disability which may be 
attributed to service.  Again, although there is lay 
evidence, to include the veteran's statements, to the effect 
that he has a right knee disability other than the service-
connected thrombophlebitis which is related to service, this 
evidence is not competent.  As such, it is not probative.  
The competent medical evidence on file is afforded more 
probative value and outweighs the lay statements.  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, as 
medical professionals have determined that the veteran does 
not have a right knee disability, which the veteran 
attributes as due to disease or injury incurred during 
service, the Board cannot substitute its own medical 
judgment.  The Board attaches significant probative value to 
these opinions, which are well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
veteran's claims files.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).

Accordingly, service connection for a right knee disability 
is not warranted.

The Board further notes that the evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.


Increased Rating for Thrombophlebitis of the Right Lower 
Extremity

At the outset, the Board wishes to point out again that a VA 
examiner has opined that the veteran, during service, had a 
cellulitis of unknown etiology involving the medial aspect of 
the lower thigh in the vicinity of the right knee which later 
proved to be an abscess, which was drained and then cleared 
up.  He opined that he felt that it was highly possible and 
likely that the veteran at no time had thrombophlebitis, but 
rather had an infection with cellulitis which caused swelling 
and pain initially in 1954.  Thus, since the examiner stated 
that the infection cleared, there were no residuals.  
However, the veteran is in fact service-connected for 
thrombophlebitis of the right lower extremity, despite the 
examiner's opinion.  His disability, therefore, will be rated 
based on the residuals which have been associated to that 
disability.  Only the residuals associated with the 
thrombophlebitis, however, may be rated.

That being noted, the Board notes that the veteran has stated 
at his hearings, in correspondence of record, and during 
treatment and examinations, that he has certain symptoms 
which are associated with his thrombophlebitis of the right 
lower extremity.  The veteran is competent to report pain, 
swelling, instability, and other symptoms.  However, he is 
not competent to relate them to his thrombophlebitis of the 
right lower extremity because he does not have the medical 
expertise to do so.  See Espiritu.  Accordingly, the Board 
places probative value on the medical opinions of the medical 
professionals who have treated and examined the veteran with 
regard as to whether he has had symptoms associated with his 
thrombophlebitis of the right lower extremity, and, if so, 
what those symptoms are in this case.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's thrombophlebitis of the right lower extremity 
is rated under Diagnostic Code 7121 of the Rating Schedule.  
During the pendency of this appeal, the Rating Schedule 
underwent a revision with respect to the regulations 
applicable to disabilities of the cardiovascular system, 
which include Diagnostic Code 7121.  This amendment became 
effective on January 12, 1998.  62 Fed. Reg. 65207 
(Dec. 11, 1997) (codified at 38 C.F.R. § 4.104).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change, 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The Rating Schedule criteria effective prior to January 12, 
1998, provided a 10 percent rating for persistent, moderate 
swelling of the leg not markedly increased on standing or 
walking, or persistent swelling of the arm or forearm not 
increased in the dependent position; a 30 percent rating for 
persistent swelling of the leg or thigh, increased on 
standing or walking 1 or 2 hours and readily relieved by 
recumbency, with moderate discoloration, pigmentation, and 
cyanosis, or with persistent swelling of the arm or forearm 
increased in the dependent position, with moderate 
discoloration, pigmentation, or cyanosis; a 60 percent rating 
for persistent swelling subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema, or ulceration; and a 100 percent rating for 
massive board-like swelling, with severe and constant pain at 
rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (effective 
prior to January 12, 1998).

Based upon the evidence of record, and affording the veteran 
all reasonable doubt, the Board is of the opinion that the 
veteran's service-connected thrombophlebitis of the right 
lower extremity warranted a 10 percent rating under the 
criteria effective prior to January 12, 1998.  The relevant 
medical evidence produced before that date, when viewed in 
conjunction with the veteran's statements of record, supports 
a finding that service-connected thrombophlebitis of the 
right lower extremity was manifested prior to January 12, 
1998, by persistent moderate swelling of the leg.  The next 
higher rating was, however, not warranted prior to that date 
because it is not shown that the persistent swelling of the 
veteran's right lower extremity was increased on standing or 
walking 1 or 2 hours, or productive of moderate 
discoloration, pigmentation, and cyanosis.

The Rating Schedule criteria effective from January 12, 1998, 
provides a 10 percent rating for intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation or 
compression hosiery; a 20 percent rating for persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema; a 40 
percent rating for persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration; a 60 
percent rating for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating for massive board-like 
edema, with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective from January 12, 1998).

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent is not warranted under either 
the old or new rating criteria, from January 12, 1998.  The 
relevant medical evidence demonstrated that the veteran's 
thrombophlebitis of the right lower extremity has resulted in 
no residuals.  The May 1999, August 2000, and July 2003 
examinations all indicated that the veteran has had no 
residuals of thrombophlebitis.  On his July 2003 examination, 
the veteran had superficial varicose veins.  It appears that 
the 10 percent rating was assigned due to the presence of 
those superficial varicose veins, even though the examiner 
stated that there were no current residuals of the 
thrombophlebitis.  However, as multiple VA examinations show 
that the thrombophlebitis of the right lower extremity is 
asymptomatic, the Board cannot find otherwise.  See Hensley.  
Accordingly, the rating criteria under either the old or new 
version of the Rating Schedule is not met.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
evidence supports a 10 percent rating for thrombophlebitis of 
the right lower extremity, prior to January 12, 1998, but a 
preponderance of the evidence is against the veteran's claim 
for a schedular rating higher than 10 percent for 
thrombophlebitis of the right lower extremity from 
January 12, 1998.


Compensation Under the Provisions of 38 U.S.C.A. § 1151
for Metastatic Cancer of the Left Hand

The Board initially points out, as already noted earlier, 
that the RO already granted, in a November 2004 rating 
decision, entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for squamous cell carcinoma, lymphedema of 
the left arm; squamous cell carcinoma, radiation dermatitis 
of the left axilla; and squamous cell carcinoma, 
osteomyelitis of the left elbow.  These disabilities were 
found to be the result of the radiation treatment 
administered by VA for the metastatic cancer of the veteran's 
left hand.  However, since compensation under the provisions 
of 38 U.S.C.A. § 1151 for the left hand itself was not 
granted, that matter is still for consideration.  Based on 
the decision below, the Board determines that compensation 
under the provisions of 38 U.S.C.A. § 1151 is not warranted.  
However, the Board emphasizes that the veteran has already 
been compensated for additional disabilities, as promulgated 
in the November 2004 rating decision.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the claim was received prior to October 1, 1997; thus, 
38 C.F.R. § 3.358 is to be applied.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed prior 
to October 1, 1997, a veteran is not required to show fault 
or negligence in medical treatment.  Essentially, all 
additional disability resulting from VA treatment, except for 
a few narrowly prescribed exceptions, may be compensated 
under 38 U.S.C.A. § 1151.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

The evidence must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In a precedent opinion dated December 31, 1997, the Acting 
General Counsel of VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (December 31, 1997).  Additionally, 
in a General Counsel opinion, which was issued prior to the 
December 1997 opinion, the Office of General Counsel 
determined that compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as a result of . . . hospitalization" 
was not limited to injuries resulting from the provision of 
hospital care and treatment, but may encompass injuries 
resulting from the risks created by any circumstances or 
incidents of hospitalization.  VAOPGCPREC 7-97 (January 29, 
1997).

In this case, in 1991, the veteran was treated for AK on the 
dorsum of his left hand.  In 1994, it was determined that the 
veteran had cancer of the left hand which had metastasized.  
In September 1994, the veteran had the carcinoma of the left 
hand and left elbow excised and began radiation therapy.  
Residuals of the veteran's cancer were treated.  The veteran 
developed lymphedema of the left arm; radiation dermatitis of 
the left axilla; and osteomyelitis of the left elbow.  
However, no specific residual of the left hand itself was 
treated or diagnosed.  In July 1996, it was noted that the 
veteran had previously had a skin lesion on the left hand, 
but it had healed well, without recurrence.  On VA medical 
examination for evaluation of squamous cell carcinoma in 
February 2001, post radiation and post biopsy changes of the 
left upper extremity for treatment of squamous cell carcinoma 
of the hand with regional metastases were noted, but they 
consisted of irradiation dermatitis in the axillary area and 
swelling of the upper arm and forearm, which the examiner 
opined were the known consequences of treatment.  No specific 
residual located on the left hand was identified.  

In sum, the veteran had cancer on his left hand.  The cancer 
spread.  The veteran had the cancer excised and underwent 
radiation treatment.  He had residual additional disabilities 
due to these procedures, and he has already been compensated  
(during the pendency of this appeal) under 38 U.S.C.A. § 1151 
for those additional disabilities.  Although the veteran 
maintains that he still has some soreness of the left hand, 
no residual of the cancer, specific to the left hand itself, 
was shown by objective evidence.  Even if the Board accepts 
that the veteran has soreness of the left hand, although this 
was not shown on examination, soreness would be a necessary 
consequence of the medical and surgical treatment rendered to 
the veteran to which he consented.  Nevertheless, the 
competent evidence shows that the veteran does not have any 
current functional impairment of the left hand.  The medical 
records and current evaluations were negative.  Thus, the 
veteran does not have additional disability of the left hand.  
The veteran's cancer was excised and he healed.  The residual 
additional disabilities are located in other areas of his 
left upper extremity, shoulder, and chest.  Those additional 
disabilities are already compensated.

Thus, the veteran does not suffer additional disability 
specific to the left hand as the result of surgical and 
medical treatment by VA.  Accordingly, compensation may not 
be awarded in the same manner as if such additional 
disability were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  



ORDER

Service connection for a right knee disability is denied.  

A 10 percent schedular rating for thrombophlebitis of the 
right lower extremity, prior to January 12, 1998, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

A schedular rating in excess of 10 percent for 
thrombophlebitis of the right lower extremity, from 
January 12, 1998, is denied.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for metastatic cancer of the left hand is 
denied.



	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


